Pish, J.
When the final determination of a case tried in a justice’s court, and carried by certiorari to the superior court, does not depend upon any controlling question of law, and there are issues of fact involved, the superior court has no authority to render a final judgment therein, although it may clearly appear from the facts disclosed by the record that the verdict rendered in the lower court was without evidence to support it. Civil Code, § 4652 ; Bryan v. Central of Georgia Railway Co., this day decided. This is true though a former certiorari in the same case, complaining of a similar verdict, may have been sustained. When it is proper so to do, the superior court may remand the case to the justice’s court with instruction.

Judgmemt reversed.


All the Justices concur.